DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application requires public availability of specific biological material to make and use the claimed invention. A rejection under the appropriate sections of 35 USC 112 would have been made but for (1) evidence that the material is both known and readily available; (2) applicant’s statement (applicants declaration, etc.) indicating that an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 will be made with a recognized IDA, at or before the payment of the issue fee, in the event that the application should be determined to be allowable; or (3) an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 has already been made. Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 CFR 1.801-1.809, applicants are advised to perfect the deposit as early as is possible, and before the payment of the issue fee. Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute.
Specification
The disclosure is objected to because of the following informalities: The specification contains color drawings but the Specification fails to comply with 37 CFR 1.84(a)(2)(iii).
Appropriate correction is required.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claims 23 and 24 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 23 and 24 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16, 20, 21 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a single locus conversion or non-transgenic mutation of cultivar ‘Balsompocel’ at claims 13-15, claims a ‘Balsompocel’-derived Echinacea plant produced by an undefined plant breeding technique at claims 20 and 21, and claims a plant produced by a backcross ingression method to introduce a trait into cultivar ‘Balsompocel’ at claim 26.
	Applicant describes Echinacea cultivar ‘Balsompocel’ characteristics on pages 8-13, many characteristics being environmentally controlled, and predominantly by means of a deposit of biological material. Applicant describes cultivar ‘Balsompocel’ as being selected from a single cross between two Echinacea x hybrida selection on page 8, paragraph 0044. Applicant further describes producing hybrid plants using cultivar ‘Balsompocel’ as either a female or male parent in Tables 1 and 2 on pages 29-31. It is unclear if the “other” parent would have been known in the art or if they are proprietary.

	Applicant does not describe the broad genus of single locus conversion/mutation at instant claims 13-15. Mutation is a typically a random event which one of skill in the art cannot envision merely based on the method used. Applicant does not describe the very broad genus of Echinacea plants produced by the undefined breeding techniques of instant claim 16 at claims 20 and 21. At claim 25, Applicant is claiming a product of a method which would not have been adequately enabled (see below) because the recurrent parental cultivar ‘Balsompocel’ is a single cross progeny selected from a segregating population of plant.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
	See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Applicant claims a method of introducing a trait into an Echinacea plant using cultivar ‘Balsompocel’ as a recurrent parent and a plant produced by said claim 26.
	Applicant teaches that the recurrent parental cultivar ‘Balsompocel’ is a single cross progeny selected from a segregating population of plant.
	Applicant does not teach how to use a highly heterozygous Echinacea plant in a backcross ingression plant breeding method to introduce a trait.
	The instant claims are not enabled because of the nature of the recurrent parental cultivar ‘Balsompocel’ being a single cross progeny selected from a segregating population of plant. The instantly claimed method is routinely practiced using a recurrent parental plant that is genetically substantially homozygous. Each time the claimed method steps would be practiced, the male or female gamete would be substantially genetically different from the previous cycle. Hence it would have required undue trial and error experimentation to make and use the invention as claimed.
Conclusion
Claims 23 and 24 are withdrawn from consideration.
Claims 13-15, 20, 21, 25 and 26 are rejected.
Claims 1-12, 16-19, 22 and 27 are allowed.
The claims appear to be free of the prior art which does not teach either proprietary parental lines used to produce cultivar ‘Balsompocel’. The closest prior art is Korlipara (US PP28,769 P2) who teaches Echinacea plant named ‘TNECHKIO’ which is a Echinacea x hybrida having bright orange ray florets and having a short, 31 cm, plant height.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.

/David H Kruse/
Primary Examiner, Art Unit 1663